Exhibit 10.6 COMPOUND ASSIGNMENT AGREEMENT In consideration of the mutual promises set forth in this Compound Assignment Agreement (the "Agreement"), Geetha Kamburath, , residing at Skanda Kripa, Payalore, Kerala, India )(the "Inventor") and Cellceutix Corporation, a Delaware corporation with an office at760 Main St., Willmington Ma 01887 ("Cellceutix") agree as follows: 1. Inventor assigns all of his/her right title and interest to the substance identified by the chemical structure set forth in Attachment A (the "Compound) to Cellceutix. The Compound is also known by the name KM 32133The term Compound includes all hydrates,salts and esters of the above-identified substance as well as individual enantiomers and any and all mixtures thereof. The term Compound also includes any substances developed using the Compound as a starting material or intermediate or using the Compound as a model or template. 2. The assignment of the rights to the Compound includes but is not limited to: a)all data relating to the Compound developed by the Inventor prior to the Agreement or hereafter; b)any patents, patent applications, trademarks and copyrights covering the Compound. 3. The inventor agrees to provide reasonable assistance to Cellceutix in filing and prosecuting patent applications related to the Compound as well as in enforcing patents and other intellectual property relating to the Compound.
